The Court unanimously held that the general demurrer to the plea admitted all the facts, among which was that the person who made the agreement on the part of the plaintiff was plaintiff’s counsel, and as such he had lawful authority to enter into the agreement; and further, that being an officer of the court, it is presumed that he had.lawful authority for entering into the agreement, and there was nothing before the Court to the contrary.
*455Demurrer overruled, and upon the election of the plantifica attorney judgment of respondeat ouster entered.